957 F.2d 912
294 U.S.App.D.C. 163
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Thomas R. McNELL, Appellant,v.Max HUGEL, et al.
No. 91-7004.
United States Court of Appeals, District of Columbia Circuit.
March 20, 1992.Rehearing Denied June 25, 1992.

Before MIKVA, Chief Judge, and SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the order to show cause dated November 1, 1991, and the response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's order filed October 11, 1990, be summarily affirmed substantially for the reasons stated therein.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.